DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 12/23/2020.  
Claims 7-12 are pending.
Claims 1-6 are canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-124641, filed on 12/23/2020.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 12/23/2020, 05/12/2021, 05/24/2021, 10/27/2012 are  acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 12/23/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation (Indicated in IDS “Multiple UCI types in a PUCCH”, 3GPP TSG RAN WG1 #93 R1-1806519, 12th May 2018) in view of LG electronics (“Remaining issues on long-duration PUCCH”, 3GPP TSG RAN WG1 #93 R1-1806621, 12 May 2018).

Claims 7, 9, 11 and 12,
(UE has HARQ-ACK information to transmit in response to a PDSCH reception section 9.2.5.2); and transmission circuitry configured to multiplex a first channel state information (CSI) with a hybrid auto repeat request - acknowledgement (HARQ-ACK) for the PDSCH (UE has HARQ-ACK information to transmit in response to a PDSCH reception section 9.2.5.2…Section 2 paragraph 1: one PUCCH resource is used for transmission of combined HARQ-ACK/SR and CSI…9.2.5.2. multiplexing HARQ-ACK and CSI) and in a case that at least one OFDM symbol of multiple OFDM symbols to which a first physical uplink control channel (PUCCH) for the first CSI is mapped is same as one OFDM symbol of multiple OFDM symbols to which a third PUCCH for the HARQ-ACK is mapped, and at least one OFDM symbol of multiple OFDM symbols to which a second PUCCH for the second CSI is mapped is same as one OFDM symbol of multiple OFDM symbols to which the third PUCCH is mapped, (section 2, selection of PUCCH resources and multiplexing CSI reports…pages 1-2. HARQ-ACK and CSI PUCCH resources have the same starting symbols. More than one CSI reports (interpreted as first, second and third CSI) are configured with the same starting symbol as HARQ-ACK transmission (interpreted as multiple CSI uses the same OFDM symbol resource))…multiplexing HARQ-ACK and CSI) wherein the first CSI being with higher priority than the second CSI (page 3, CSI reports for transmission together with HARQ-ACK in ascending priority order using different PUCCH formats… (It is interpreted as one CSI report has different priority than the other CSI report)).

	LG discloses not to multiplex a second CSI with the first CSI and the HARQ-ACK (only one of them is transmitted on a single-CSI PUCCH if no multi-CSI PUCCH is configured, (interpreted as multi-CSI are not multiplexed) section 2.4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Intel by using the features, as taught by LG in order to efficiently prioritize CSI PUCCH resources having low latency, section 2.2.
Claim 9 encompass limitations that are similar to limitations of claim 7, Intel section 2 discloses UE reporting CSI and HARQ-ACK .  Thus, it is rejected with the same rationale applied against claim 7 above.
Claim 11 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.
Claim 12 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of LG and further in view of Takeda et al., (US 2018/0352545 A1, herein after Takeda). 

Claims 8 and 10, 

	Takeda discloses wherein each OFDM symbol of multiple OFDM symbols to which the first PUCCH for the first CSI is mapped is different from any OFDM symbol of multiple OFDM symbols to which the second PUCCH for the second CSI is mapped (¶ [0061] FIG. 4B shows an example in which encoded HARQ-ACK (and SR) bit sequence and encoded P-CSI bit sequence are multiplexed between different SC-FDMA symbols. As shown in FIG. 4B, the user terminal may map an encoded HARQ-ACK (and SR) bit sequence and an encoded P-CSI bit sequence to different SC-FDMA symbols in the new PUCCH format, Figs. 4A and 4B). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Intel and LG by using the features, as taught by Takeda in order to efficiently improving the quality HARQ-ACK transmission, ¶ [0096].
Claim 10 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiong et al., (US 2019/0335449 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.